149 F.3d 1163
Commercial Union Insurance Co., as Subrogee of MiltonTransportation, Inc., International Paper Company,Williamette Industries, Inc.v.Kirby Building Systems, Inc., Franklin E. Cotner, d/b/aFrank E. Cotner and Sons, Lifetime Steel Buildings, inc.,Century Steel Buildings, Inc., Milton Transportation, Inc.,d/b/a Milton Warehouse and Distribution, MiltonTransportation, Inc., d/b/a Milton Warehouse and Distribution
NOS. 97-7272, 97-7285
United States Court of Appeals,Third Circuit.
March 18, 1998
Appeal From:  M.D.Pa. ,No.4:cv960244

1
Affirmed.